

116 S4466 IS: Supporting Innovation in Public Safety Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4466IN THE SENATE OF THE UNITED STATESAugust 6, 2020Ms. Smith introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to improve public safety, and for other purposes.1.Short titleThis Act may be cited as the Supporting Innovation in Public Safety Act.2.Innovation in Safety Demonstration Proj­ects(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.(2)Eligible entityThe term eligible entity means a State government, a local government, or a Tribal government.(3)Law enforcement agencyThe term law enforcement agency means any government agency that has the principal functions of—(A)the prevention, detection, and investigation of crime; and(B)the apprehension of alleged criminal offenders.(4)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.(5)Tribal governmentThe term Tribal government means the government of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(b)Grants authorized(1)In generalThe Attorney General shall award grants, on a competitive basis, to not less than 100 eligible entities to perform a demonstration project described in paragraph (2).(2)Demonstration projectsAn eligible entity receiving a grant under paragraph (1) shall perform a demonstration project that supports the development and implementation of programs and policies that improve public safety with innovative strategies, including—(A)improving mental health crisis response;(B)reassigning some functions of law enforcement officers to unarmed public employees;(C)creating programs designed to reduce the incidence of violence, harassment, and civil rights violations by law enforcement officers;(D)reducing the financial and operational reliance of law enforcement agencies on the collection of fines, fees, and other charges; and(E)identifying, and making publicly available a report relating to, potential—(i)reforms to State criminal statutes in order to—(I)eliminate unnecessary fines, fees, and other charges; and(II)eliminate or reduce mandatory minimum sentences; and(ii)reforms to State criminal statutes and local ordinances that—(I)contribute to the criminalization of poverty; or(II)are enforced in a racially disparate manner.(3)DurationA demonstration project performed under paragraph (2) shall be performed for a period of not less than 5 years.(4)Limitation on receipt and use of fundsA law enforcement agency may not receive or use any funds from a grant awarded under this subsection.(c)Tribal government allocationsIn awarding grants under subsection (b), the Attorney General shall allocate to eligible entities that are Tribal governments not less than 10 percent of the funds that are made available to carry out that subsection.(d)Data collection(1)In generalThe Attorney General shall collect the following data for the jurisdiction of an eligible entity performing a demonstration project with a grant under subsection (b) for each year during which the eligible entity performs the demonstration project:(A)Population characteristics, including statistics on race, ethnicity, nationality, religion, average and median income levels, and poverty.(B)Average educational attainment.(C)Employment rates.(D)Housing market characteristics.(E)Demographic characteristics of individuals who are arrested, charged, and convicted of crimes during the period of performance of the demonstration project by the eligible entity.(2)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter until the date on which each demonstration project performed under subsection (b) is complete, the Attorney General shall submit to the appropriate congressional committees a report that includes—(A)the total number of eligible entities performing demonstration projects with a grant under subsection (b);(B)a description and status assessment of each demonstration project described in subparagraph (A); and(C)the data collected under paragraph (1).(e)Evaluation(1)In generalNot later than 1 year after the date on which the Secretary awards the first grant under subsection (b)(1), and annually thereafter until the date on which each demonstration project performed under subsection (b) is complete, the Attorney General, in consultation with the heads of other appropriate agencies, shall submit to the appropriate congressional committees an evaluation relating to the demonstration project performed by each eligible entity receiving a grant under subsection (b).(2)ContentsThe evaluation required under paragraph (1) shall include, for each eligible entity performing a demonstration project with a grant under subsection (b)—(A)whether the demonstration project—(i)has saved costs for the eligible entity;(ii)has contributed to a reduced incidence of use of force by law enforcement officers in the jurisdiction of the eligible entity; and(iii)has contributed to improved relations between community members and law enforcement agencies and officers in the jurisdiction of the eligible entity; and(B)other appropriate analysis of the outcome of the demonstration project.(3)Use of dataIn preparing the evaluation required under paragraph (1), the Attorney General shall use the data collected under subsection (d).(4)Public availabilityThe evaluation required under paragraph (1) shall be publicly available.(f)Authorization of appropriationsThere are authorized to be appropriated—(1)to carry out subsection (b) $500,000,000; and(2)to carry out subsections (d) and (e) $100,000 for each of fiscal years 2021 through 2025.